          Case 1:21-cv-00761-LGS Document 52 Filed 03/31/21 Page 1 of 2




                                   The application is GRANTED in part. By April 22, 2021, Plaintiff shall serve its
                                   amended Complaint. By April 29, 2021, Defendants shall jointly file any pre-
                                   motion letter for a motion to dismiss the amended Complaint, and by May 6,
                                   2021, Plaintiff shall file any response. All submissions will be per the Individual
                                   Rules. The April 1, 2021, deadline for Plaintiff's response to Defendants'
                                   March 25, 2021, pre-motion letter (Dkt. No. 49) is cancelled. The initial pre-
                                   trial conference scheduled for April 8, 2021, is adjourned sine die.
Warshaw Burstein, LLP
575 Lexington Avenue, 7th Floor SO ORDERED
New York, NY 10017
(212) 984-7700                  Dated: March 31, 2021
www.wbny.com                           New York, New York

March 30, 2021

VIA ECF

Honorable Lorna G. Schofield
United States District Judge
United States District Court
  for the Southern District of New York
500 Pearl Street
New York, NY 10017

               Re:      Harrington Global Opportunity Fund, Ltd., v. CIBC World
                        Markets Corp. et al.
                        Case No. 21-cv-00761 (LGS)

Dear Judge Schofield:
       This firm represents Plaintiff Harrington Global Opportunity Fund, Ltd. (“Plaintiff”), in
the above captioned action. I write jointly on behalf of Plaintiff and with the consent of
Defendants, pursuant to Rule I.B.2 of the Court’s Individual Rules of Practice, to request
approval of a schedule wherein Plaintiff will amend its complaint and Defendants will answer,
move, or otherwise respond to the Amended Complaint.

         Pursuant to the Court’s Order of February 22, 2021 (the “Order”), Defendants were
directed to file a pre-motion letter in support of a motion to dismiss in accordance with the
Court’s Individual Rules. Defendants’ pre-motion letter was filed on March 25, 2021. [Dkt 49.]
Pursuant to the Order, by April 1, 2021, Plaintiff is to file a response to Defendants’ pre-motion
letter and the parties are also required to file a joint letter proposing a schedule for Defendants to
answer, move, or otherwise respond to the Complaint and a Joint Civil Management Plan and
Scheduling Order. [Dkt. 16.] A telephonic conference is scheduled for April 8, 2021. [Dkt. 14.]

      After receiving Defendants’ joint pre-motion letter, Plaintiff has elected to amend its
Complaint. As a result, the parties jointly request approval of the following schedule:


{1329379.1 }
         Case 1:21-cv-00761-LGS Document 52 Filed 03/31/21 Page 2 of 2




       1. Plaintiff shall serve its Amended Complaint on or before May 17, 2021;
       2. Defendants shall serve their motion to dismiss within 60 days after being served with
          Plaintiff’s Amended Complaint;
       3. Plaintiff shall serve its opposition to Defendants’ motion to dismiss within 60 days
          after service of Defendants’ motion;
       4. Defendants shall serve their reply to Plaintiff’s opposition within 30 days after service
          of Plaintiff’s opposition.

      This is the first request by Plaintiff to amend its Complaint and for a briefing schedule of
Defendants’ motion to dismiss Plaintiff’s Amended Complaint.

       We respectfully thank the Court for considering this joint request.

                                             Respectfully submitted,

                                             Warshaw Burstein, LLP

                                             /s/ Alan M. Pollack
                                                Alan M. Pollack

cc:    Sandra D. Hauser, Esq.
       William E. Walsh, Esq.
       Stephen J. Senderowitz, Esq.
       Benjamin Perotin, Esq.
       Audra J. Soloway, Esq.
       Abby F. Rudzin, Esq.
       Brad Elias, Esq.
       Todd Fishman, Esq.
       Alexander K. Bussey, Esq.
       David Sapir Lesser, Esq.
       Jamie S. Dycus, Esq.
       Jenny Pelaez, Esq.
       Perrie Weiner, Esq.
       Benjamin Turner, Esq.
       Michael Hidalgo, Esq.
       Laura Zimmerman, Esq.
       Alesha Fowler, Esq.




{1329379.1 }                                    2
